DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 22-36, 38-42 as filed on 5/29/2020 are pending. 
Claims 22-32 are under examination in the instant office action. 
Claims 33-36, 38-42 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 4/05/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 24-32 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0260695 (Lu).
US 2008/0260695 (Lu) teaches administration of a therapeutic formulation comprising spirulina and curcumin (see par. 0020 and table 1), wherein modes of administration are orally or by injection (see par. 0022, lines 1-2). 

In particular, the cited document teaches an administration dose such as 20mg/kg of animal body (see par. 0030, line 3) during treatment by injection, wherein curcumin is present in amounts of 50mg per 1050mg of the whole composition. Thus, the cited document teaches administration of quantity of curcumin such as 0.95 mg/kg body weight of animal, which falls within all claimed doses ranges (0.1-20 mg/kg). 
As applied to claims 26-28, the cited therapeutic composition comprises weight ratio of spirulina to curcumin such as 2:1, which falls within all claimed ratio ranges (between 20:1 and 1:3, between 10:2 and 1:2, between 8:3 and 3:4).
As applied to claims 29-31, the cited document teaches an administration dose such as 20mg/kg of animal body (see par. 0030, line 3), wherein spirulina is present in amounts of 100mg per 1050mg of whole composition. Thus, the cited method comprises administration of quantity of spirulina such as 1.9 mg/kg body weight of animal, which falls within all claimed doses ranges (0.1-20 mg/kg, 0.5-15 mg/kg, 1-10 mg/kg).

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to recognize and/or to provide treatment effective amounts of curcumin for oral administration because the prior art teaches and suggests effective doses of therapeutic composition with curcumin and spirulina and because prior art recognizes administration modes orally or by injection as equivalents with regard to therapeutic effects of the composition comprising curcumin and spirulina.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103. 

Claims 22-32 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0260695 (Lu) as applied to claims 22 and 24-32 above, and further in view of FR 2 949 646.
The cited US 2008/0260695 (Lu) is relied upon as explained above for teaching of a method for improving health conditions of animal patients by administering a formulation comprising a combination of spirulina and curcumin in the same effective 
The method of the cited US 2008/0260695 (L) is applied to a generic animal including mammalian mice. Thus, it is silent about treating horse, dog, cat, etc. as recited in claim 23. 
However, FR 2 949 646 teaches orally administering an oral formulation with spirulina and curcumin (page 2, lines 9-14; page 8, lines 20-30) to various animals including horses (page 1, line 23, see word “chevaux” which is “horses”).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to administer an oral formulation with spirulina and curcumin to various animals including horses with a reasonable expectation of success in improving animal health.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103. 

Response to Arguments
Applicant's arguments filed on 5/29/2020 been fully considered but they are not found persuasive.
With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over US 2008/0260695 (Lu) Applicants argue that the cited composition comprises several therapeutic components besides curcumin and spirulina; and thus, there is no evidence or direct teaching or suggestion that spirulina increases effectiveness of curcumin but not the other components. 
This argument is not found persuasive with respect to the claimed method because claimed method is open to administration of additional components and because effect of curcumin bioavailability as argued and/or as intended is not delineated by the claimed method. 
This argument is not found persuasive with regard to the cited prior art because the cited reference clearly and explicitly acknowledges that the most effective composition was the “inventive composition” (see page 3, col. 1, lines 5-6) which comprises 6 components including both curcumin and spirulina (table 1). Moreover, when 5 components were present in various combinations with curcumin, the most effective were 2 compositions comprising both curcumin and spirulina (for example Groups F and G in tables 2 and 3) but not the other compositions (C, D, E) wherein curcumin was used alone or with other than spirulina components. 
With regard to the disclosure in tables 5 to 8, Applicants argue that effects are variable and depend on the presence of Antordia rather than on curcumin and/or spirulina.  Nevertheless, cited reference clearly and explicitly acknowledges that the most effective composition was the “inventive composition” (see page 3, col. 1, lines 5-6) which comprises 6 components including both curcumin and spirulina (table 1). 

Further, with regard to the teaching by the cited FR 2 949 646 Applicants argue that it does not remedy deficiency of US 2008/0260695 (response page 13). Yet, the cited FR 2 949 646 also teaches administration to animals including horses of a beneficial nutritional composition comprising both curcumin and spirulina in the same ratio as encompassed by the claimed method.  
Thus, the cited references are in the same field of endeavor (such as administration of compositions with curcumin and spirulina) and they seek to solve the same problems as the instant application and claims (such as provide for desired effects of compositions with curcumin and spirulina including various health benefits and/or cancer treatment), and one of skill in the art is free to select components available in the prior art, In re Winslow, 151 USPQ 48 (CCPA, 1966).
	No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
March 19, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653